EXHIBIT 10.12

Stock Option No. 04-___

FINDWHAT.COM
STOCK OPTION AGREEMENT
2004 STOCK INCENTIVE PLAN

     This Stock Option Agreement dated this _____ day of _______________, 20___
(“Award Agreement”), is entered into by and between _______________ (the
“Participant”) and FindWhat.com, Inc. (the “Company”), a Delaware corporation.

     WHEREAS, the Company has adopted the 2004 Stock Incentive Plan (the “Plan”)
administered by the Compensation Committee of the Company’s Board of Directors
(the “Committee”); and

     WHEREAS, pursuant to the Plan, the Company has granted an option to the
Participant and the Company and Participant are executing this Award Agreement
to evidence the grant of and terms of such option.

Grant of Option. The Company hereby grants an option (the “Option”) pursuant to
the following terms:

1. Date of Grant:

--------------------------------------------------------------------------------

2. Number of Shares:

--------------------------------------------------------------------------------

3. Exercise Price:

--------------------------------------------------------------------------------

4. Expiration Date:

--------------------------------------------------------------------------------

5. Vesting: Subject to the provisions of the Plan and the other provisions of
this Agreement, this Option shall vest as follows:

     

Period of Employment
(from Date of Grant) Vested Percentage Less than One Year     0% At Least One
Year but Less than Two Years __% At Least Two Years but Less than Three Years
__% Etc…- __%

[OR]

This option shall vest and be fully exercisable as follows[_____________].

6. Tax Status. The Option is [NOT] intended to qualify as an Incentive Stock
Option pursuant to Section 422 of the Internal Revenue Code of 1986.

Additional Terms. The Option and this Award Agreement are subject to the terms
and provisions of Exhibit A hereto and the Plan, and except where the context
clearly indicates otherwise, all capitalized terms used herein and in Exhibit A
shall have the same meaning ascribed to them by the Plan. By executing this
Award Agreement, the Participant agrees to be bound by the terms and provisions
of this Agreement, Exhibit A, the Plan, by the actions of the Committee, and by
the actions of the Board of the Company under the Plan.

     IN WITNESS WHEREOF, THE Company and the Participant have executed this
Award Agreement.





  COMPANY             By:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

        PARTICIPANT           

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    Printed Name             Date:

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



Back to Contents

Exhibit A to FindWhat.com
Stock Option Agreement
2004 Stock Incentive Plan

1. THIS OPTION MAY, BUT NEED NOT, BE EXERCISED IN INSTALLMENTS.

    2. THIS OPTION MAY BE EXERCISED ONLY TO THE EXTENT VESTED.

    3. IN THE EVENT OF TERMINATION OF EMPLOYMENT OF PARTICIPANT, THE NUMBER OF
SHARES WHICH MAY BE PURCHASED PURSUANT TO THIS OPTION SHALL BE DETERMINED IN
ACCORDANCE WITH THE TERMS OF THE PLAN. [FOR USE IN EMPLOYEE OPTIONS ONLY]

[FOR INSERTION IN CERTAIN EXECUTIVE’S OPTIONS (EMPLOYMENT AGREEMENT DRIVEN) –
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE PARTICIPANT’S EMPLOYMENT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS TERMINATED (1) BY THE COMPANY WITHOUT
CAUSE (AS DEFINED IN PARTICIPANT’S EMPLOYMENT AGREEMENT WITH THE CORPORATION IN
EFFECT AS OF DATE OF GRANT (THE “EMPLOYMENT AGREEMENT”)) OR BY PARTICIPANT FOR
GOOD REASON (AS DEFINED IN THE EMPLOYMENT AGREEMENT), OR (2) THERE IS A CHANGE
IN CONTROL OF THE COMPANY (AS DEFINED IN THE EMPLOYMENT AGREEMENT), ANY UNVESTED
OPTION GRANTED TO THE PARTICIPANT OR UNEXERCISED PORTION THEREOF SHALL
IMMEDIATELY FULLY VEST AND REMAIN EXERCISABLE UNTIL THE EXPIRATION DATE SET
FORTH IN THE AWARD AGREEMENT; AND IF THE PARTICIPANT’S EMPLOYMENT IS TERMINATED
FOR CAUSE, AS DEFINED IN THE EMPLOYMENT AGREEMENT, ANY OPTION OR UNEXERCISED
PORTION THEREOF GRANTED TO THE PARTICIPANT SHALL TERMINATE AND BE OF NO FURTHER
FORCE AND EFFECT FROM THE DATE OF DISCHARGE.]

4. NOTWITHSTANDING PARAGRAPH 3 THIS OPTION SHALL IMMEDIATELY TERMINATE IN THE
EVENT THE PARTICIPANT ENGAGES, DIRECTLY OR INDIRECTLY, FOR THE BENEFIT OF THE
PARTICIPANT OR OTHERS, IN ANY ACTIVITY, EMPLOYMENT OR BUSINESS DURING EMPLOYMENT
OR WITHIN TWELVE (12) MONTHS AFTER THE DATE OF TERMINATION OR RETIREMENT WHICH,
IN THE SOLE OPINION AND DISCRETION OF THE COMPENSATION COMMITTEE OR ITS
DELEGATE, IS COMPETITIVE WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES. [FOR USE
IN EMPLOYEE OPTIONS ONLY]

    5. NOTWITHSTANDING PARAGRAPH 3, THIS OPTION SHALL IMMEDIATELY TERMINATE, IF
IN THE SOLE OPINION AND DISCRETION OF THE COMPENSATION COMMITTEE OR ITS
DELEGATE, THE PARTICIPANT (A) ENGAGES IN A MATERIAL BREACH OF THE COMPANY’S CODE
OF BUSINESS CONDUCT OR SIMILAR POLICY; (B) COMMITS AN ACT OF FRAUD, EMBEZZLEMENT
OR THEFT IN CONNECTION WITH THE PARTICIPANT’S DUTIES OR IN THE COURSE OF
EMPLOYMENT; OR (C) WRONGFULLY DISCLOSES SECRET PROCESSES OR CONFIDENTIAL
INFORMATION OF THE COMPANY OR ITS SUBSIDIARIES. [FOR USE IN EMPLOYEE OPTIONS
ONLY]

    6. THIS OPTION MAY NOT UNDER ANY CIRCUMSTANCES BE EXERCISED ON OR AFTER THE
TENTH (10) ANNIVERSARY OF THE GRANT DATE.

    7. NOTHING HEREIN CONFERS UPON THE PARTICIPANT ANY RIGHT TO CONTINUE IN THE
EMPLOY OF THE COMPANY OR OF ANY SUBSIDIARY. [FOR USE IN EMPLOYEE OPTIONS ONLY]

    8. THIS OPTION IS NOT TRANSFERABLE OTHERWISE THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION AND IS EXERCISABLE DURING THE PARTICIPANT’S LIFETIME
ONLY BY THE PARTICIPANT. IT MAY NOT BE ASSIGNED, TRANSFERRED (EXCEPT AS
AFORESAID), PLEDGED OR HYPOTHECATED IN ANY WAY, WHETHER BY OPERATION OF LAW OR
OTHERWISE, AND SHALL NOT BE SUBJECT TO EXECUTION, ATTACHMENT, OR SIMILAR
PROCESS. ANY ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION, OR OTHER
DISPOSITION OF THIS OPTION CONTRARY TO THE PROVISIONS HEREOF AND THE LEVY OF ANY
ATTACHMENT OR SIMILAR PROCESS UPON THIS OPTION, SHALL BE NULL AND VOID AND
WITHOUT EFFECT.

 

2

--------------------------------------------------------------------------------



Exhibit A to FindWhat.com
Stock Option Agreement
2004 Stock Incentive Plan

    9. THE OPTION MAY BE EXERCISED ONLY BY DELIVERING TO THE SECRETARY OR OTHER
DESIGNATED EMPLOYEE OR AGENT OF THE COMPANY A WRITTEN, ELECTRONIC, OR TELEPHONIC
NOTICE OF EXERCISE, SPECIFYING THE NUMBER OF COMMON SHARES WITH RESPECT TO WHICH
THE OPTION IS THEN BEING EXERCISED, AND BY PAYMENT OF A) THE FULL PURCHASE PRICE
OF THE SHARES BEING PURCHASED IN ACCORDANCE WITH THE TERMS OF THE PLAN, AND B)
ANY STATUTORY FEES OR TAXES REQUIRED TO BE COLLECTED BY THE COMPANY.

    10. THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY SHARES
PURCHASED UPON ANY EXERCISE PENDING COMPLIANCE WITH ALL APPLICABLE FEDERAL AND
STATE SECURITIES AND OTHER LAWS (INCLUDING ANY REGISTRATION REQUIREMENTS) AND
COMPLIANCE WITH THE RULES AND PRACTICES OF ANY STOCK EXCHANGE UPON WHICH THE
COMPANY’S COMMON SHARES ARE LISTED.

    11. IN THE EVENT THERE IS ANY CHANGE IN THE NUMBER OF ISSUED COMMON SHARES
OF THE COMPANY WITHOUT NEW CONSIDERATION TO THE COMPANY (SUCH AS BY STOCK
DIVIDENDS OR STOCK SPLIT-UPS), THEN (I) THE NUMBER OF SHARES AT THE TIME
UNEXERCISED UNDER THIS OPTION SHALL BE CHANGED IN PROPORTION TO SUCH CHANGE IN
ISSUED SHARES; AND (II) THE OPTION PRICE FOR THE UNEXERCISED PORTION OF THE
OPTION SHALL BE ADJUSTED SO THAT THE AGGREGATE CONSIDERATION PAYABLE TO THE
COMPANY UPON THE PURCHASE OF ALL SHARES NOT THERETOFORE PURCHASED SHALL NOT BE
CHANGED.

      IF THE OUTSTANDING COMMON SHARES OF THE COMPANY SHALL BE COMBINED, OR BE
CHANGED INTO ANOTHER KIND OF STOCK OF THE COMPANY OR INTO SECURITIES OF ANOTHER
CORPORATION, WHETHER THROUGH RECAPITALIZATION, REORGANIZATION, SALE, MERGER,
CONSOLIDATION, SPIN-OFF, ETC., THE COMPANY SHALL CAUSE ADEQUATE PROVISION TO BE
MADE WHEREBY THE PERSON OR PERSONS ENTITLED TO EXERCISE THIS OPTION SHALL
THEREAFTER BE ENTITLED TO RECEIVE, UPON DUE EXERCISE OF ANY PORTION OF THE
OPTION, THE SECURITIES WHICH THAT PERSON WOULD HAVE BEEN ENTITLED TO RECEIVE FOR
COMMON SHARES ACQUIRED THROUGH EXERCISE OF THE SAME PORTION OF SUCH OPTION
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH RECAPITALIZATION,
REORGANIZATION, SALE, MERGER, CONSOLIDATION, SPIN-OFF, ETC. IF APPROPRIATE, DUE
ADJUSTMENT SHALL BE MADE IN THE PER SHARE OR PER UNIT PRICE OF THE SECURITIES
PURCHASED ON EXERCISE OF THIS OPTION FOLLOWING SAID RECAPITALIZATION,
REORGANIZATION, SALE, MERGER, CONSOLIDATION, SPIN-OFF, ETC.

    12. NEITHER THIS OPTION, SHARES ISSUED UPON ITS EXERCISE, ANY EXCESS OF
MARKET VALUE OVER OPTION PRICE, NOR ANY OTHER RIGHTS, BENEFITS, VALUES OR
INTEREST RESULTING FROM THE GRANTING OF THIS OPTION SHALL BE CONSIDERED AS
COMPENSATION FOR PURPOSES OF ANY PENSION OR RETIREMENT PLAN, INSURANCE PLAN,
INVESTMENT OR STOCK PURCHASE PLAN, OR ANY OTHER EMPLOYEE BENEFIT PLAN OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES.

    13. THE GRANT OF A STOCK OPTION UNDER THE PLAN DOES NOT CREATE ANY
CONTRACTUAL OR OTHER RIGHT TO RECEIVE ADDITIONAL STOCK OPTION GRANTS OR OTHER
PLAN BENEFITS IN THE FUTURE. NOTHING CONTAINED IN THIS AWARD AGREEMENT IS
INTENDED TO CREATE OR ENLARGE ANY OTHER CONTRACTUAL OBLIGATIONS BETWEEN THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND THE PARTICIPANT. FUTURE GRANTS, IF ANY,
AND THEIR TERMS AND CONDITIONS, WILL BE AT THE SOLE DISCRETION OF THE
COMPENSATION COMMITTEE. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE AWARD
OF AN OPTION PURSUANT TO THIS AWARD AGREEMENT IS NOT AN ELEMENT OF THE
PARTICIPANT’S COMPENSATION, INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO THE
DETERMINATION OF ANY SEVERANCE, REDUNDANCY OR RESIGNATION PAYMENTS OR BENEFITS,
AND HAS BEEN AWARDED AT THE COMPANY’S SOLE DISCRETION.

 

3

--------------------------------------------------------------------------------



Exhibit A to FindWhat.com
Stock Option Agreement
2004 Stock Incentive Plan

    14. THIS AWARD AGREEMENT IS INTENDED TO GRANT THE OPTION UPON THE TERMS AND
CONDITIONS AUTHORIZED BY THE PLAN. EACH AND EVERY PROVISION OF THIS AWARD
AGREEMENT SHALL BE ADMINISTERED, INTERPRETED, AND CONSTRUED SO THAT THE OPTION
SHALL CONFORM TO THE PROVISIONS OF THE PLAN. ANY PROVISIONS OF THIS AWARD
AGREEMENT THAT CANNOT BE SO ADMINISTERED, INTERPRETED, OR CONSTRUED SHALL BE
DISREGARDED. IN THE EVENT THAT ANY PROVISION OF THIS AWARD AGREEMENT IS HELD
INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, SUCH PROVISION
SHALL BE CONSIDERED SEPARATE AND APART FROM THE REMAINDER OF THIS AWARD
AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT. IN THE EVENT THAT ANY
PROVISION IS HELD TO BE UNENFORCEABLE FOR BEING UNDULY BROAD AS WRITTEN, SUCH
PROVISION SHALL BE DEEMED AMENDED TO NARROW ITS APPLICATION TO THE EXTENT
NECESSARY TO MAKE THE PROVISION ENFORCEABLE ACCORDING TO APPLICABLE LAW AND
SHALL BE ENFORCED AS AMENDED.

    15. IF ANY RESTRICTIONS SET FORTH IN SECTION 4 OF EXHIBIT A OF THIS AWARD
AGREEMENT ARE FOUND BY ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE
BECAUSE IT EXTENDS FOR TOO LONG A PERIOD OF TIME OR OVER TOO GREAT A RANGE OF
ACTIVITIES OR IN TOO BROAD A GEOGRAPHIC AREA, IT SHALL BE INTERPRETED TO EXTEND
ONLY OVER THE MAXIMUM PERIOD OF TIME, RANGE OF ACTIVITIES OR GEOGRAPHIC AREA AS
TO WHICH IT MAY BE ENFORCEABLE. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AWARD AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AWARD AGREEMENT.

    16. THE PARTICIPANT VOLUNTARILY ACKNOWLEDGES AND CONSENTS TO THE COLLECTION,
USE, PROCESSING AND TRANSFER OF PERSONAL DATA AS DESCRIBED IN THIS SECTION. THE
PARTICIPANT IS NOT OBLIGED TO CONSENT TO SUCH COLLECTION, USE, PROCESSING AND
TRANSFER OF PERSONAL DATA. HOWEVER, FAILURE TO PROVIDE THE CONSENT MAY AFFECT
THE PARTICIPANT’S ABILITY TO PARTICIPATE IN THE PLAN. THE COMPANY AND ITS
SUBSIDIARIES HOLD CERTAIN PERSONAL INFORMATION ABOUT THE PARTICIPANT, INCLUDING
THE PARTICIPANT’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL
SECURITY NUMBER OR OTHER EMPLOYEE IDENTIFICATION NUMBER, SALARY, NATIONALITY,
JOB TITLE, ANY SHARES OF STOCK OR DIRECTORSHIPS HELD IN THE COMPANY AND DETAILS
OF ALL OPTIONS OR ANY OTHER ENTITLEMENT TO SHARES OF STOCK AWARDED, CANCELLED,
PURCHASED, VESTED, UNVESTED OR OUTSTANDING IN THE PARTICIPANT’S FAVOR, FOR THE
PURPOSE OF MANAGING AND ADMINISTERING THE PLAN (“DATA”). THE COMPANY AND ITS
SUBSIDIARIES WILL TRANSFER DATA AMONGST THEMSELVES AS NECESSARY FOR THE PURPOSE
OF IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE PARTICIPANT’S
PARTICIPATION IN THE PLAN, AND THE COMPANY AND ITS SUBSIDIARIES MAY EACH FURTHER
TRANSFERDATA TO ANY THIRD PARTIES ASSISTING THE COMPANY IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN. THESE RECIPIENTS MAY BE LOCATED IN
THE EUROPEAN ECONOMIC AREA OR ELSEWHERE THROUGHOUT THE WORLD, SUCH AS THE UNITED
STATES. THE PARTICIPANT AUTHORIZES THEM TO RECEIVE, POSSESS, USE, RETAIN AND
TRANSFER THE DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF
IMPLEMENTING, ADMINISTERING AND MANAGING THE PARTICIPANT’S PARTICIPATION IN THE
PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY BE REQUIRED FOR THE
ADMINISTRATION OF THE PLAN AND THE SUBSEQUENT HOLDING OF SHARES ON THE
PARTICIPANT’S BEHALF BY A BROKER OR OTHER THIRD PARTY WITH WHOM THE PARTICIPANT
MAY ELECT TO DEPOSIT ANY SHARES ACQUIRED PURSUANT TO THE PLAN. THE PARTICIPANT
MAY, AT ANY TIME, REVIEW DATA, REQUIRE ANY NECESSARY AMENDMENTS TO IT OR
WITHDRAW THE CONSENTS HEREIN IN WRITING BY CONTACTING THE COMPANY; HOWEVER,
WITHDRAWING CONSENT MAY AFFECT THE PARTICIPANT’S ABILITY TO PARTICIPATE IN THE
PLAN.

 

4

--------------------------------------------------------------------------------



Exhibit A to FindWhat.com
Stock Option Agreement
2004 Stock Incentive Plan

17. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN THE PLAN, IF
PARTICIPANT IS AN EMPLOYEE OF COMPANY AND THE COMPANY TRANSFERS THE EMPLOYEE TO
A COUNTRY OTHER THAN THE COUNTRY OF EMPLOYMENT ON THE GRANT DATE, THE VESTING
SCHEDULE OF THIS OPTION SHALL BE MODIFIED AND ALL OPTIONS SCEHDULED TO VEST
WITHIN 12 MONTHS OF THE DATE OF THE TRANSFER SHALL IMMEDIATELY VEST AND BECOME
EXERCISABLE IN ACCORDANCE WITH THE OTHER PROVISIONS OF THE PLAN AND THE
REMAINING UNVESTED OPTIONS, IF ANY, SHALL TERMINATE AND NOT BE
EXERCISABLE.HOWEVER IN SUCH CASE, THE PARTICIPANT WILL ONLY HAVE FROM THE TIME
OF NOTICE OF TRANSFER BY THE COMPANY UNTIL THE ACTUAL TRANSFER DATE TO EXERCISE
HIS OR HER VESTED OPTIONS. OTHERWISE, THE VESTED OPTIONS SHALL TERMINATE ON THE
DAY PRIOR TO THE PARTICPANT’S ACTUAL TRANSFER DATE.

    18. UPON TERMINATION OF PARTICIPANT’S EMPLOYMENT, ANY VESTED OPTIONS GRANTED
HEREIN SHALL TERMINATE UPON THE EARLIER OF THE APPLICABLE TIME PERIOD SET FORTH
IN THE PLAN OR PARTICIPANT’S CHANGE OF RESIDENCE TO A COUNTRY OTHER THAN THE
COUNTRY OF EMPLOYMENT ON THE GRANT DATE.

5

--------------------------------------------------------------------------------